          Case 5:20-cv-00780-RBF Document 26 Filed 05/27/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

  BLYTHE PLUMBING, LLC d/b/a

  §                                                   NO: SA:20-CV-00780-RBF
  FIVE STAR PLUMBING,
                                                      CONSENT DECREE
                 Plaintiff,

  vs.

  JORGE HUMBERTO PEREZ D/B/A
  5 STARS PLUMBING,

                 Defendant.




        WHEREAS, Blythe Plumbing, LLC d/b/a Five Star Plumbing (“Blythe”) filed this action

against Defendant Jorge Humberto Perez d/b/a 5 Stars Plumbing, (“Perez” or “Defendant”), arising

from Defendant’s offer and sale of plumbing services under several related marks, including: “5

STARS PLUMBING” and “5 STARS MAINTENANCE & PLUMBING” (hereinafter “Disputed

Services”). Blythe alleged that Perez’s conduct infringed on Plaintiff’s FIVE STAR PLUMBING

service marks, for maintenance, plumbing and related services. Blythe further alleged Perez’s acts

constituted common law trademark infringement and unfair competition.

        WHEREAS, Perez filed an Answer and Counterclaim against Blythe, raising affirmative

defenses, denying liability and damages for all claims raised in the Action, and requesting payment

of Perez’s attorney’s fees.

        WHEREAS, Blythe and Perez desire to fully and finally settle and resolve any and all

matters in dispute between them in relation to the above-captioned litigation.

        AND WHEREAS, Blythe and Perez agree to the entry of this Consent Decree before trial

or further adjudication of any issues of fact or law concerning the parties’ claims, counterclaims
and defenses, without conceding the merits of or any liability for such claims and defenses.


CONSENT DECREE                                                                         Page 1 of 2
Case 5:20-cv-00780-RBF Document 26 Filed 05/27/21 Page 2 of 2
